DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 15-27 are pending.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 18, 2020 has been considered by the examiner.
Allowable Subject Matter
Claims 15-27 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not anticipate a drive train for a wind turbine and a planetary transmission having a housing component; a ring gear holder, with the ring gear holder and the housing component having abutting end faces formed with aligned recesses; a hollow element accommodated in at least one of the recesses to establish a positive-fit engagement between the ring gear holder and the housing component, said at least one of the recesses being embodied as a bore hole defined by a first bore hole diameter and a second bore hole diameter; a fastening screw received in the hollow element and the remaining structure of claims 15 and 26.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent No. 10,711,876 to Bateman et al. teaches an insert that is in a transmission, however, it lacks a teaching that a recess has two different hole diameters.
U.S. Patent No. 9,206,743 to Shnetgoke teaches a wind power plant.
European Patent No. WO 2018105590 to Asakawa et al. teaches a wind turbine that uses bolts to attach various pieces, but lacks a teaching of a recess having two different diameters.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN HOLMES whose telephone number is (571)272-3448. The examiner can normally be reached 10AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN HOLMES/Primary Examiner, Art Unit 3655